Order entered October 29, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-01044-CV

                 CHANDLER MANAGEMENT CORPORATION, Appellant

                                              V.

          FIRST SPECIALTY INSURANCE CORPORATION, ET AL., Appellees

                        On Appeal from the 101st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. Dc-12-06968

                                           ORDER
        We GRANT appellant’s October 23, 2013 unopposed motion for an extension of time to

file a brief. We ORDER the brief tendered to this Court by appellant on October 23, 2013 filed

as of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE